                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY                                      *




ANNEX KB CO, INC.
                                                 Civil Action
                       Plaintiff,
                                                 No. 2:17-C V-07922-CCC-SCM
             v.

PS GROUP, LLC, GRACE SEO &                 $
EDWARD PARK,

                       Defendants.



                                    ORDER & JUDGMENT

      NOW, this                 day of         .‘_4)      ,   2019, upon consideration of
Plaintiff Annex KB Co., Inc.’s Motion to Enter Damages Judgment pursuant to Federal
Rule of Civil Procedure 55fb)(2), and any responses thereto, it is ORDERED that the
Motion is GRANTED. Judgment is hereby entered against Defendants PS Group, LLC,
Grace Seo, and Edward Park, jointly and severally, in the amount of $76,482.1 1.


                                                 BY THE COURT:




                                                   CLAIRE C. CECCHI, U.S.D.J.




357213v2
